DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed December 26, 2020.
	Claims 1, 3-10 and 12-18 are pending.  Claims 1, 3, 7, 10, 12 and 15-16 are amended.  Claims 2 and 11 are canceled.  Claims 1 and 10 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on August 1, 2019.
Allowable Subject Matter
Claims 1, 3-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited controller manages a mapping table to record logical addresses of data stored in the different memory cells of the host memory buffer, according to a logical address of the write data, the controller searches the mapping table, and when the logical address of the write data has been recorded in the mapping table, the controller uses the write data to overwrite a space in the host memory buffer that stores an old data version of the logical address, in combination with the other limitations.
With respect to independent claim 10, there is no teaching or suggestion in the prior art of record to provide the recited managing a mapping table to record logical addresses of data stored in the different memory cells of the host memory buffer, searching the mapping table according to a logical address of the write data, and when the logical address of the write data has been recorded in the mapping table, using the write data to overwrite a space in the host memory buffer that stores an old data version of the logical address, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825